TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00604-CV


Willis Martin, Jr., Appellant

v.

City of Temple, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 222,223-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Willis Martin, Jr. filed suit against appellee the City of Temple,
Wayne Dawson, and a number of City employees and board members.  On June 27, 2008, the
trial court signed an order granting summary judgment in favor of most of the individual employees
and board members named in Martin's pleadings, excepting Jimmy Taylor, Kathleen Barina,
Wanda Gallaway, (1) and Jason Vandeveer.  His claims against Wayne Dawson also remained live and
unaddressed.  On August 22, 2008, the court signed an order granting summary judgment in favor of
the City, based on official immunity and statute of limitations.  It is from this order that
Martin appeals.
	The City has filed a motion to dismiss, explaining that Martin's claims survive against
Dawson and other individuals named but apparently not yet served with citation.  Having reviewed
the clerk's record, we agree.  Except in very limited cases, a party may only appeal from a final
judgment that disposes of all parties and claims.  See De Ayala v. Mackie, 193 S.W.3d 575, 578-79
(Tex. 2006); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  We therefore grant the
City's motion and dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 13, 2009
1.   It is not clear whether Barina and Gallaway have been dropped from the suit by Martin.